Citation Nr: 0417702	
Decision Date: 07/01/04    Archive Date: 07/14/04

DOCKET NO.  02-13 597	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for a back disorder secondary to service-connected 
bilateral knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty in the United States 
Marine Corps from March 1973 to July 1976.  This case comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a July 2002 rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana in which the RO denied the appellant's claim of 
entitlement to service connection for a back disorder 
secondary to a service-connected bilateral knee disability.

The Board notes that the appellant's claim for secondary 
service connection for a back disorder was originally denied 
in a June 1980 rating decision.  The appellant was notified 
the next month, but did not appeal.  The June 1980 rating 
decision, therefore, represents a final action on the merits.  
Glynn v. Brown, 6 Vet. App. 523 (1994).  The appellant 
subsequently attempted to reopen his secondary service 
connection claim for a back disorder in March 1997; the RO 
denied the reopening of that claim in a rating decision 
issued in January 1998.  The RO continued that denial in a 
rating decision issued in December 1998.  The appellant was 
notified that same month and he submitted a Notice of 
Disagreement in December 1999.  A Statement of the Case (SOC) 
was issued in January 2000, but the appellant did not submit 
a substantive appeal.  Therefore, the December 1998 rating 
action represents the last final decision on any basis as to 
the issue of secondary service connection for a back 
disorder.  Evans v. Brown, 9 Vet. App. 273 (1996).

In the August 2002 Statement of the Case (SOC), the RO 
referred to the appellant's claim of entitlement to service 
connection for a back disorder secondary to the bilateral 
knee disability as a 'reopened claim', but continued to deny 
the claim on the merits.  Notwithstanding the RO's apparent 
decision to reopen the claim, the preliminary question of 
whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed by the Board 
before the Board may consider the underlying claim on its 
merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).  Consequently, the issue before the Board is the 
threshold question of whether new and material evidence has 
been received, as set out on the title page.


FINDINGS OF FACT

1.  The RO denied secondary service connection for a back 
disorder in a rating decision issued in June 1980; the 
appellant was notified of the denial the next month, but he 
did not appeal that denial.  

2.  The RO again denied the appellant's claim in a rating 
decision issued in December 1998; the appellant did not 
complete the appeal process.

3.  Additional evidence submitted subsequent to the December 
1998 rating decision that denied the appellant's secondary 
service connection claim was not previously submitted to 
agency decisionmakers, bears directly and substantially upon 
the specific matter under consideration, is neither 
cumulative nor redundant, and is so significant that it must 
be considered in order to fairly decide the merits of the 
underlying claim.

4.  The appellant is service connected for right and left 
knee disabilities.

5.  Neither of the appellant's knee disabilities has caused 
or made chronically worse any back disability.


CONCLUSIONS OF LAW

1.  The December 1998 rating decision that denied the 
appellant's claim for secondary service connection for a back 
disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 3.160(d), 20.302, 20.1103 (2003).

2.  The evidence received subsequent to the December 1998 
rating decision and December 1998 notification is new and 
material, and serves to reopen the appellant's claim of 
entitlement to secondary service connection for a back 
disorder.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5108 (West 
2002); 38 C.F.R. § 3.156 (2001); 38 C.F.R. § 3.304 (2003); 
Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

3.  The appellant does not have a back disorder that is 
proximately due to or the result of service-connected knee 
disability.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issue for resolution before the Board is whether new and 
material evidence has been received to reopen the appellant's 
claim of entitlement to secondary service connection for a 
back disorder.  After a review of the evidence of record, the 
Board finds that that new and material evidence has been 
received to reopen this claim.  Therefore, that claim is 
reopened and the appellant is entitled to have it considered 
de novo.  Additionally, on de novo review, the Board finds 
that the preponderance of the evidence is against the 
appellant's claim of secondary service connection.

I.  New and material evidence

Decisions of the Board are final, as are unappealed rating 
actions of the RO.  38 U.S.C.A. §§ 7104, 7105.  In order to 
reopen a claim there must be added to the record "new and 
material evidence."  38 U.S.C.A. § 5108.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the new and material evidence necessary 
to reopen a previously and finally disallowed claim must be 
secured or presented since the time that the claim was 
finally disallowed on any basis, not only since the time the 
claim was last disallowed on the merits.  Evans v. Brown, 9 
Vet. App. 273, 285 (1996).  The December 1998 rating 
decision, the last time the back secondary service connection 
claim was finally disallowed on any basis, is final; the 
claim may not be reopened in the absence of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).  
Therefore, the appellant's claim may be reopened only if new 
and material evidence has been secured or presented since the 
December 1998 rating decision.  See Glynn v. Brown, 6 Vet. 
App. 523 (1994).

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  The credibility of the evidence is 
presumed for the purpose of reopening.  Justus v. Principi, 3 
Vet. App. 510 (1992).  (The Board notes that 38 C.F.R. 
§ 3.156(a) has been amended, but that the amendment does not 
apply in this case, as it applies only to claims to reopen 
filed on or after August 29, 2001.  See 66 Fed. Reg. 45620 
(2001).  The veteran's claim to reopen was filed in June 
2001.)

Whether new and material evidence is submitted is also a 
jurisdictional test--if such evidence is not submitted, then 
the claim cannot be reopened.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996).  

The evidence considered by the RO in reaching its December 
1998 rating decision included the appellant's service medical 
records; the appellant's March 1980 claim for secondary 
service connection for aggravation of his back condition by 
his knee disability; the appellant's subsequent claims for 
secondary service connection submitted in February 1997, and 
March 1997; the reports of VA examinations conducted in 
September 1978, May 1980, September 1996, March 1997, July 
1998, and September 1998; various private medical records 
dated between 1978 and 1997; and letters from two private 
doctors dated in 1980 and 1998.

The evidence added to the claims file after the December 1998 
rating decision denial includes the appellant's June 2001 
claim for secondary service connection; private medical 
records dated between 1999 and 2003; the reports of VA 
examinations conducted in August 2001, June 2002, and June 
2003; the appellant's testimony at his April 2003 personal 
hearing at the RO; and various written statements submitted 
by the appellant and his representative.

The specified basis for final disallowance of the appellant's 
claim for secondary service connection for a back disorder 
(originally diagnosed as ankylosing spondylitis) was that the 
evidence failed to show that the back condition was caused 
by, or aggravated by, the right knee disability or the left 
knee disability.  The Court has held that the term 
"disability" as used in 38 U.S.C.A. §§ 1110, 1131 and thus, 
38 C.F.R. § 3.310(a), should refer to "any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition."  Allen v. Brown, 
7 Vet. App. 439, 448 (1995).  

The appellant contends that, as a result of his service-
connected bilateral knee disability, his back disorder has 
worsened.  Review of the evidence added to the record since 
the December 1998 rating decision reveals that the appellant 
has testified that his back and knee conditions have been 
deteriorating in recent years.  The medical evidence of 
record indicates that the appellant is currently diagnosed 
with multi-level lumbar spine degenerative disc disease and 
degenerative changes, along with spinal stenosis.  The most 
recent medical evidence includes medical opinions regarding 
the etiology of the claimed back disorder.

Given that the material added to the claims file indicates 
that the appellant has been diagnosed with lumbar spine 
degenerative diseases by private and VA health care 
personnel, the evidence added to the record subsequent to the 
December 1998 unappealed rating decision provides additional 
information and details that should be considered in order to 
fairly decide the merits of the claim.  The report of the 
August 2001 VA medical examination includes the opinion that 
there is a probability that limping by the appellant due to 
knee pain caused abnormal movement of the lumbosacral spine 
that resulted in increased lumbosacral spine pain.  The 
report of the June 2002 VA medical examination includes the 
opinions that the bilateral knee condition did not cause the 
back disorder, but that it is difficult to determine whether 
the knee condition exacerbated or caused increased back 
symptomatology.  A March 2003 statement from a VA physician 
states that he is concerned that the appellant's knee 
condition may be aggravating his lumbar spine condition.  The 
report of a June 2003 VA medical examination includes the 
opinion that it is more likely that the appellant's back 
symptomatology is due to the 1983 surgery and the previous 
congenital condition than to the knees.

The Board concludes that the items of evidence noted above 
are "new" because they are pertinent to the claim and were 
not entirely cumulative of evidence previously of record.  
The Board also concludes that it is "material" in the sense 
of being relevant to and probative of the issue at hand in 
this case because it addresses the etiology of the 
appellant's lumbar spine pathology.  The new evidence, when 
viewed with the old evidence, adds to the proof of the 
veteran's contention, even if the addition is only subtle or 
marginal.  

The Board finds that the evidence submitted subsequent to the 
December 1998 rating decision provides relevant information 
as to the question of whether the appellant suffers from back 
pathology secondary to his service-connected bilateral knee 
disability.  The Board finds that the evidence cited above 
constitutes new and material evidence sufficient to reopen 
the claim for secondary service connection for a back 
disorder.

II.  Secondary service connection

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The appellant contends that he currently suffers from a back 
disorder that has been aggravated by his service-connected 
bilateral knee disability.  The appellant maintains that his 
knee disabilities have affected his gait, causing increased 
pain and discomfort from his back disorder.  The appellant 
testified at his April 2003 personal hearing at the RO that 
he began experiencing chronic back pain in 1979-1980.  He 
said that while he carried the gene for ankylosing 
spondylitis, he did not have that condition.  See Hearing 
Transcript pp. 1-3.  The appellant further testified that his 
bilateral knee disability caused him to have an abnormal gait 
and that doctors had told him that the abnormal gait had 
aggravated his low back causing it to be worse than it would 
have been without the additional stress associated with the 
abnormal gait.  See Hearing Transcript p. 3 and p. 5.  The 
appellant also stated that he had fallen because of his 
knees, which caused further injury to his back as well as 
increased back pain.  See Hearing Transcript p. 4.

A review of his service medical records does not reveal any 
evidence of a chronic back disorder.  The appellant underwent 
a VA medical examination in May 1980.  The appellant reported 
that he had been hospitalized at Wheatly County Hospital with 
a diagnosis of ankylosing spondylitis and Scheuermann's 
Disease.

Review of the medical evidence reveals that, between 1978 and 
1980, a private doctor treated the appellant for various 
complaints, including low back pain.  That doctor wrote a 
letter dated in March 1980 in which he stated that the 
appellant had Scheuermann's disease and that inherent in this 
disease was rather severe back pain and stiffness.  The 
doctor stated that he believed that the appellant's service 
disability was greatly aggravating this condition.  However, 
just a few months later, in September 1980, this same doctor 
stated that the appellant was suffering from continued back 
pain and stiffness and opined that the Scheuermann's disease 
was aggravating the chondromalacia patellae.

Reports from Duncan Regional Hospital from the summer of 1983 
indicate that the appellant had a long history of low back 
pain and that he probably had an old Scheuermann problem with 
degenerative disc disease.  The appellant was informed that 
his problem appeared to be associated with the transitional 
lumbosacral vertebra, particularly with the enlarged 
transverse process articulating with the sacral ala.  An 
August 1983 note states that no other reason for the pain was 
discernable.  The appellant thereafter underwent a 
lumbosacral fusion.

In March 1986, the appellant sought treatment for back pain 
he experienced after he lifted some heavy boxes at work.  A 
June 1986 MRI revealed degenerative changes at L2-3 and L4-5.  

In June 1990, the appellant sought treatment at the Parkview 
Memorial Hospital complaining of a three-month history of 
disabling low back pain.  He reported that he had been 
somewhat better after the fusion, but over the years had had 
intermittent low back pain that had reached quite severe 
proportions.  He was advised that there were no findings of 
any significant pathology of the back.  In February 1994, the 
appellant again sought treatment at the Parkview Memorial 
Hospital after a sudden onset of back pain while lifting 
moderately heavy boxes.  An acute low back strain was 
diagnosed.  The appellant was again diagnosed with acute low 
back strain at this hospital in January 1996.

The medical evidence of record includes notes from one of the 
appellant's treating physicians dated between 1985 and 1997.  
A note dated in June 1986 notes lumbar pain of questionable 
etiology.  In February 1996, and October 1996, the appellant 
was referred for physical therapy for back strengthening 
exercises.  Nowhere in these seven years of treatment records 
is there any indication that the appellant's knee conditions 
were having, or were suspected of having, any adverse effect 
on his lumbar spine symptomatology.  The first mention by 
this doctor of any causal nexus is found in a letter dated in 
February 1998 in which he stated that the appellant had to 
modify his activities because of his knees and that he was 
certain that this caused the appellant to overload his back 
at times.  He further stated that he did not believe that the 
knee problem caused the back difficulties, but opined that 
the knee problems aggravated the appellant's back situation.

In March 1997, the appellant underwent a VA medical 
examination.  The examiner opined that the appellant's lower 
back pathology was not related to his service injury and 
stated that the appellant's knee injuries were probably not 
affecting his back and that he would have back pain 
regardless.  

The appellant underwent another VA medical examination in 
September 1998.  The examiner concluded that the appellant 
had spinal stenosis of the lumbar spine and that the stenosis 
was the majority of his problem.  The examiner opined that 
the appellant's back condition was not aggravated by his 
lower extremity problem.  He stated that he did not believe 
that the appellant's spinal stenosis was aggravated by his 
knee condition.

The appellant underwent another VA medical examination in 
August 2001.  The examiner stated that the condition 
described in the 1983 surgery notes was congenital 
(transitional vertebrae with pseudoarthrosis).  He stated 
that there was a probability, because of knee pain and 
limping and the abnormal movement of the lumbosacral spine, 
of increase to the lumbosacral spine pain.  He opined that it 
was at least as likely as not that the disability of the back 
was secondary to the bilateral knee disability.

Private medical records dated between March 2001 and May 2001 
indicate that the appellant suffered from multi-level disc 
problems of the lumbar spine.  Radiographic examination of 
the appellant's lumbar spine conducted in February 2003 
revealed mild degenerative changes and partial sacralization 
at the fifth level.  A February 2003 note in the records from 
the Heart Center Medical Group states that the appellant's 
current assessment suggested that his chronic low back pain 
was related to his multi-level degenerative disc disease.

The appellant underwent another VA medical examination in 
June 2002.  The examiner stated that a May 2000 MRI report 
showed degenerative changes of the lumbar spine with mild 
central stenosis as well as central disc protrusion at 
multiple levels.  The examiner stated that there was 
definitely no way that the bilateral knee condition resulted 
in the back condition.  He noted that if you fuse one level 
of the lumbar spine you will undergo degenerative changes at 
the levels immediately above or below, most notably that 
above the fusion.  The examiner opined that it was difficult 
to determine whether or not the knee condition had 
exacerbated or caused increased symptomatology of the 
appellant's back due to the fact that his previous surgery 
itself would result in more degenerative changes to the rest 
of the spine.  He stated that it simply could be that the 
appellant was having additional degenerative changes in the 
lumbar spine secondary to the back fusion.  

The most recent VA medical examination of the appellant was 
conducted in June 2003.  The examiner noted that the fusion 
was performed for a congenital condition and that it was not 
ultimately caused by the knee disability.  The examiner noted 
that a lumbar fusion can often undergo degeneration at 
subsequent levels.  He stated that, if the knees had been the 
primary cause of the appellant's symptoms, he would expect 
the appellant to have more of a chronic aching sensation with 
his paraspinal musculature as opposed to the diffuse 
degeneration throughout his lumbar spine that the appellant 
did exhibit.  The examiner concluded that the appellant's 
back disorder more likely than not was due to the previous 
condition (Scheuermann's disease) and the corrective surgery 
rather than due to the knees.

Finally, the evidence of record includes a March 2003 note 
from a VA rehabilitation doctor who stated that he was 
concerned that the appellant's knee may be aggravating his 
lumbar spine.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992; Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  

In this case, the appellant has claimed that a back disorder 
is secondary to his already service-connected right and left 
knee disabilities via aggravation.  Service connection may be 
awarded for a disability which is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310; Allen v. Brown, 7 Vet. App. 439 (1995) (the language 
of § 3.310 requires consideration of whether service-
connected disability has made the claimed disability 
chronically worse, even if the service-connected disability 
did not cause the claimed disability).  When service 
connection is established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition.  Id.

Initially, the Board notes that the appellant has presented 
his own statements regarding the development of his current 
back disorder being etiologically related to his service-
connected bilateral chondromalacia.  However, the record does 
not show that he is a medical professional, with the training 
and expertise to provide clinical findings regarding the 
nature and extent of his back disorder, or its etiologic 
relationship to his service-connected chondromalacia in each 
knee.  Consequently, his statements are credible concerning 
his subjective complaints and his history; but they do not 
constitute competent medical evidence for the purposes of 
showing the existence of aggravation or a nexus between any 
current back disorder and his service-connected bilateral 
chondromalacia disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); Grottveit v. Brown, 5 Vet. App. 91 (1993).

Based on the totality of the evidence of record, including 
the reports of VA medical treatment and examinations, the 
Board finds that the preponderance of the evidence is against 
the secondary service connection claim.  Nowhere in the 
medical records concerning the consultations and treatment 
the appellant received from orthopedists and neurologists, 
including sacral fusion and physical therapy, is there found 
any clinical notation suggesting that the appellant's 
degenerative disc disease, degenerative changes and/or spinal 
stenosis were in any way linked to any knee disorder.  
Indeed, only when the appellant asked his doctors for such 
opinions do they note a relationship between the back 
condition and the knee chondromalacia.  In addition, 
intercurrent acute back injuries are of record and the 
medical evidence shows that severe back pain, stiffness and 
degenerative disc disease are associated with Scheuermann's 
Disease.

Turning to an analysis of the conflicting VA and private 
medical evidence, the Board's adjudicatory process includes 
the responsibility for determining the weight to be given to 
the evidence of record.  See Cathell v. Brown, 8 Vet. App. 
539, 543 (1996); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  
In reviewing medical evidence, the Board is "free to discount 
the credibility of [a] physician's statement."  Sanden v. 
Derwinski, 2 Vet. App. 97, 101 (1992).  Finally, the 
probative value of a medical opinion is generally based on 
the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Guerrieri v. Brown, 4 Vet. App. 467 (1993); 
Sklar v. Brown, 5 Vet. App. 140 (1993).

The Board finds that the two opinions from the private doctor 
dated in 1980 are of no probative value since they contradict 
each other.  The February 1998 opinion from the private 
family medicine physician appears to have been based solely 
on the records of that practitioner and did not explain how 
an abnormal gait causes or aggravates degenerative changes of 
the lumbar spine.  While the Board recognizes that this 
family medicine doctor is a health care professional, the 
Court indicated in LeShore v. Brown, 8 Vet. App. 406 (1995), 
that a "medical professional is not competent to opine as to 
matters outside the scope of his or her expertise."  
Furthermore, that same doctor, in June 1986, was unable to 
identify the etiology of the appellant's lumbar pain.  The 
August 2001 VA medical opinion only finds it as least as 
likely as not that there is a causative nexus between the 
knees and the back.  On the other hand, the specialists 
consulted by the appellant in August 1983 concluded that no 
reason for his back pain other than his congenital defect was 
discernable (Dr. Eisner) and that the reason for his pain was 
unknown (Dr. Shore).  In March 1986, the appellant suffered a 
low back strain after lifting heavy boxes at work.  In June 
1990, he was advised that there was no significant back 
pathology.  In February 1994, he again injured his back 
lifting moderately heavy boxes and an acute low back strain 
was diagnosed.  The same diagnosis was rendered in January 
1996, making a total of four different acute back strains.  
The March 1997 VA examiner found that the knee injuries were 
not affecting the appellant's back and that he would have 
back pain regardless.  Both the June 2002 VA examiner and the 
June 2003 VA examiner stated that the appellant's sacral 
fusion surgery would account for the appellant's upper 
segment degenerative changes.  Neither orthopedic examiner 
would attribute the appellant's current degenerative changes, 
disc disease or stenosis to the bilateral knee disability.  
Furthermore, the June 2003 examiner stated that if the back 
symptoms had been related to the appellant's knees, certain 
physical findings would be expected but the appellant did not 
demonstrate such findings.  The Board finds this explanation 
persuasive.  Unlike other examiners, this one explained his 
opinion, and did so convincingly.  Given the available 
record, and the symptoms exhibited, the explanation for 
saying that there was no relationship makes sense.  As the 
examiner noted, absent a showing of paraspinal muscle 
symptoms, there would be no indication that the knee 
disability had any effect.

Furthermore, the Board notes that the award of benefits may 
not be predicated on a resort to speculation or remote 
possibility.  38 C.F.R. § 3.102; see Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992) (a letter from a physician 
indicating that veteran's death "may or may not" have been 
averted if medical personnel could have effectively intubated 
the veteran held to be speculative); Obert v. Brown, 5 Vet. 
App. 30, 33 (1993) (physician's statement that the veteran 
may have been having some symptoms of multiple sclerosis for 
many years prior to the date of diagnosis deemed 
speculative).  The March 2003 letter from the VA 
rehabilitation physician only states that he was concerned 
that the knee "may" actually be aggravating the lumbar 
spine.  It is unknown what data the doctor used in rendering 
his opinion.  See Swann v. Brown, 5 Vet. App. 229, 233 
(1993).  The Board does not find this statement to be 
probative and thus is not sufficient to support the claim.

The Board concludes that the weight of the "negative" 
objective evidence, principally in the form of clinical care 
records demonstrating a lack of any clinical awareness of the 
right or left knee disability affecting treatment for any 
back disorder and several medical opinions of record 
concerning the lack of any relationship between the service-
connected bilateral knee disability and the claimed back 
disorders, exceeds that of the "positive" evidence of record, 
which includes the appellant's contentions and two medical 
opinions.  The Board finds that the appellant has not 
suffered an aggravation of his back disorder that is related 
to his service-connected bilateral knee disability.  The 
Board concludes, therefore, that the evidence does not 
support the finding, in the context of Allen, of a nexus 
between the alleged aggravation of any back disorder and the 
service-connected bilateral knee disability.  Likewise, the 
evidence does not support a finding of any causal connection.

After consideration of the entire record and the relevant law 
and cases, the Board finds that the appellant's back disorder 
is not related to the service-connected bilateral knee 
disability in that the bilateral chondromalacia did not cause 
or make worse any back disorder.  While it is apparent that 
the appellant does suffer from back pain due to degenerative 
disc disease, degenerative changes and spinal stenosis, the 
medical evidence of record as a whole supports the conclusion 
that there is no relationship between the origin and/or 
severity of any back condition and the bilateral 
chondromalacia for which service connection has been granted.  
Therefore, the preponderance of the evidence is against the 
appellant's secondary service connection claim.  Since the 
preponderance of the evidence is against this claim, the 
benefit-of-the-doubt doctrine does not apply.  See Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).

III.  Veterans Claims Assistance Act of 2000 (VCAA)

The Board is aware that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002)) became law.  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits, including which evidence, if any, the 
appellant is expected to obtain and submit, and which 
evidence will be obtained by VA.  See Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The Board finds that the requirements of the VCAA have been 
satisfied in this matter.  The appellant was notified of the 
information necessary to substantiate his secondary service 
connection claim by means of the discussion in July 2002 
rating decision, a Statement of the Case (SOC) issued in 
August 2002, and several letters.  He was informed that the 
medical evidence of record did not show any relationship 
between the claimed back disorder and the service-connected 
bilateral knee disability, including by aggravation.  He was 
also kept informed as to what he needed to submit, and of 
what VA would obtain in his behalf.  Therefore, VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.

VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  Here, the RO obtained private 
medical records.  The appellant was afforded several VA 
medical examinations and a personal hearing at the RO.  The 
appellant was informed about the provisions of the VCAA in 
letters sent by the RO in June 2001, and in May 2003.  He was 
also informed of the associated new regulations in the August 
2002 SOC.  The appellant did not provide any information to 
VA concerning treatment records that he wanted the RO to 
obtain for him that were not obtained.  In September 2002, 
the appellant submitted a written statement that he had no 
new evidence for VA to consider.  In April 2004, the 
appellant was informed that he could submit additional 
evidence to the Board; no evidence was thereafter submitted.  
Therefore, there is no duty to assist that was unmet.

The Board finds that VA has satisfied its duty under the VCAA 
to assist the appellant in obtaining evidence pertaining to 
the secondary service connection claim for his back.  The 
Board, therefore, finds that no useful purpose would be 
served in remanding this matter for more development of the 
back claim.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no benefit flowing to 
the appellant.  The Court has held that such remands are to 
be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The claim for secondary service connection for a back 
disorder is reopened; to that extent only, the claim is 
granted.

Secondary service connection for a back disorder is denied.



		
	MARK F. HALSEY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



